Citation Nr: 0106784	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  95-08 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left elbow (Muscle Group V) with 
traumatic arthritis, currently rated 30 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left shoulder (Muscle Group VI), 
currently rated 20 percent disabling.  

3.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left arm with ulnar nerve entrapment, 
currently rated 10 percent disabling.  

3.  Entitlement to an effective date earlier than September 
15, 1993, for the grant of service connection and a 
compensable rating for residuals of a gunshot wound of the 
left shoulder (Muscle Group VI).  

4.  Entitlement to an effective date earlier than September 
15, 1993, for the grant of service connection and a 
compensable rating for a residual scar from a gunshot wound 
of the left arm.  

5.  Entitlement to an effective date earlier than September 
15, 1993, for the grant of service connection and a 
compensable rating for residuals of a gunshot wound of the 
left arm with ulnar nerve entrapment.  

6.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from May 1968 to 
May 1970.  

This appeal with regard to the issues of entitlement to 
increased ratings for  residuals of a gunshot wound of the 
left elbow (Muscle Group V) with traumatic arthritis and 
residuals of a gunshot wound of the left shoulder (Muscle 
Group VI), initially came before the Board of Veterans' 
Appeals (Board) from a August 1994 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  Those issues were remanded by the 
Board in May 1997 for further development.  The case has been 
returned to the Board with additional issues now developed by 
the RO for appellate consideration.  

When the appellant filed a claim for earlier effective dates 
for the grant of service connection and a compensable rating 
for residuals of a gunshot wound of the left shoulder (Muscle 
Group VI), a residual scar of a gunshot wound of the left 
arm, and residuals of a gunshot wound of the left arm with 
ulnar nerve entrapment, he also claimed entitlement to an 
earlier effective date for the grant of service connection 
and a compensable rating for residuals of a gunshot wound of 
the left elbow (Muscle Group V) with traumatic arthritis.  
However, that claim has not been developed for appellate 
consideration by the RO.  As it is not inextricably 
intertwined with the current claims, it is referred to the RO 
for appropriate action.  


REMAND

The appellant asserts that his service-connected residuals of 
a gunshot wound of the left elbow (Muscle Group V) with 
traumatic arthritis, residuals of a gunshot wound of the left 
shoulder (Muscle Group VI), and residuals of a gunshot wound 
of the left arm with ulnar nerve entrapment are each more 
severely disabling than currently evaluated, thereby 
warranting increased ratings for all three disorders.  He 
further contends that earlier effective dates are warranted 
for the grant of service connection and a compensable rating 
for his residuals of a gunshot wound of the left shoulder 
(Muscle Group VI), residual scar from a gunshot wound of the 
left arm, and residuals of a gunshot wound of the left arm 
with ulnar nerve entrapment.  He also claims that service 
connection is warranted for PTSD, and that his service-
connected disabilities prevent him from obtaining and 
maintaining substantially gainful employment, thereby 
entitling him to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  

Review of the claims file reveals that the appellant 
submitted additional private medical evidence, dated in 
September 2000, to the Board in February 2001.  However, any 
pertinent evidence submitted by the appellant or his 
representative, which is accepted by the Board under the 
provisions of 38 C.F.R. § 20.1304, as well as any such 
evidence referred to the Board by the originating agency 
under 38 C.F.R. § 19.37(b), must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case, unless this procedural 
right is waived by the appellant, or unless the Board 
determines that the benefit, or benefits, to which the 
evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(c).  Review of 
the claims file does not show that the appellant has waived 
his procedural right to have the RO evaluate the additional 
evidence prior to the Board's adjudication of the case.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, supra.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The appellant provided testimony before a Member of the Board 
at an April 1997 Travel Board hearing.  However, a February 
2001 VA letter informed the appellant that the Board member 
was no longer employed by the Board, and, therefore, 
requested that the appellant indicate whether he desired to 
appear at another hearing before another Board member.  The 
appellant responded that he wanted to attend a Travel Board 
hearing before a member of the Board at the Regional Office.  
Because the appellant has not yet been scheduled for a Travel 
Board hearing, this case must be remanded to the RO for the 
following action:  

The RO should schedule the appellant for a 
hearing before a member of the Board at the 
Regional Office.  

Thereafter, the case should be returned to the Board, if in 
order.  No opinion, either legal or factual, is intimated by 
this REMAND as to the merits of the appellant's claims.  No 
additional action is required by the appellant until he 
receives further notification from VA.  The Board expresses 
its appreciation in advance to the RO for its assistance.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


